Citation Nr: 1424446	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1977, and from November 2001 to November 2002, with additional service in the United States Air Force Reserves.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 


REMAND

In addition to his two periods of active duty, the Veteran had additional service in the United States Air Force Reserves.  The nature of this service, specifically, the dates of all periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), must be clarified because service connection for diseases, such as bilateral hearing loss, may be granted if initially manifested during a period of active duty or ACDUTRA.  The nature of the Veteran's service in the Air Force Reserves must be clarified on remand.  

Additionally, although the claims file includes the Veteran's service treatment and personnel records regarding his Reserve service, in providing the negative nexus opinion regarding the Veteran's right ear hearing loss in July 2011, the VA audiologist did not address pertinent treatment records from this period of service, to include notations of hearing loss in both ears, annual audiometric testing showing a right ear hearing loss disability for VA purposes as per 38 C.F.R. § 3.385 from 1997 - 2000, and, in March 1998, the assignment a "3" in the physical profile box (PULHES) for hearing. 

In light of above, after the nature of the Veteran's Reserve service are clarified, to include the dates of all periods of ACDUTRA and INACDUTRA, an addendum opinion must be sought concerning whether the Veteran's right ear hearing loss disability is related to noise exposure incurred during any period of service, had its 

onset during a period of ACDUTRA while serving in the Air Force Reserves, or pre-existed and was aggravated during his second period of active duty.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Accordingly, the case is remanded for the following actions:

1.  The RO must create and associate with the claims file a summary of the Veteran's service in the Air Force Reserves, to include the exact dates for each period of ACDUTRA and INACDUTRA. 

2.  Thereafter, a VA audiologist, who, after a review of such, to include this remand, must provide an opinion as to whether the Veteran's current right ear hearing loss is related to his active duty military service.

a.  The examiner must determine the date of the Veteran's right ear hearing loss (i.e., when the Veteran first met the criteria for a hearing loss disability for VA purposes as per 38 C.F.R. § 3.385).  

b.  If the Veteran's right ear hearing loss had its onset during a period of INACDUTRA, provide an opinion concerning whether this disability was clearly and unmistakably not aggravated by the Veteran's second period of active duty, to include incurred exposure to excessive noise during such.  For the 

purposes of providing the response in part (b), "aggravation" is permanent worsening beyond the natural progression of the disease.  

If physical examination and/or audiometric testing of the Veteran is necessary, an examination must be scheduled, and the Veteran must be notified of the time and place to report for such.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate 

opportunity to respond, the appeal must be returned to the Board for further appellate review.   

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

